Citation Nr: 0004809	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-12 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected diabetes mellitus, currently evaluated as 60 
percent disabling.

2.  Entitlement to waiver of recoupment of separation pay.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1988 to April 
1997.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal sought an evaluation in excess 
of 20 percent for the veteran's service-connected diabetes 
mellitus.  A hearing officer decision in July 1999, increased 
the evaluation for this disability to 60 percent, effective 
from April 1997.  The veteran has continued the appeal.

While the original claim on appeal also sought an evaluation 
in excess of 10 percent for service-connected hypertension, 
the veteran filed a written statement in September 1998 
wherein he indicated his desire to withdraw this issue from 
his appeal.  Consequently, the Board finds that this matter 
is no longer a subject for current appellate consideration.  
38 C.F.R. § 20.204(b) (1999).

Although the Board finds that the issue of entitlement to an 
increased evaluation for diabetes mellitus must be remanded 
for further development as addressed more fully below, the 
issue of entitlement to waiver of recoupment of separation 
pay is ready for appellate review.

Finally, the Board notes that the veteran's service 
representative has recently raised the issue of service 
connection for pancreatitis as secondary to service-connected 
diabetes mellitus.  This claim is referred back to the 
regional office (RO) for further adjudication consistent with 
the development requested in the Board's remand which 
follows.



FINDINGS OF FACT

1.  On his separation from service in April 1997, the veteran 
received gross separation pay in the amount of $7,740.58.

2.  The net amount of separation pay received after Federal 
income tax was $5,573.21, and the veteran has not produced 
evidence that the Federal tax rate as to this benefit was 
greater than 28 percent.

3.  Effective in April 1997, the veteran became entitled to 
Department of Veterans Affairs (VA) disability compensation 
benefits based on his service-connected disabilities.


CONCLUSION OF LAW

VA disability compensation benefits are, as a matter of law, 
withheld to recoup the amount of net separation pay received 
after Federal income tax.  10 U.S.C. §§ 1174 (West 1991 and 
Supp. 1999); 38 C.F.R. § 3.700(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who has received separation pay may receive 
disability compensation for disability incurred in or 
aggravated by service prior to the date of receipt of 
separation pay subject to recoupment of the total amount 
received as separation pay.  38 C.F.R. § 3.700(a)(5) (1999).  
It is important to note that the provisions of 10 U.S.C.A. 
§ 1174 do not distinguish between disability separation 
payments and separation payments unrelated to disability, nor 
do these provisions distinguish between those members of the 
military who are "discharged involuntarily" and those who 
are denied reenlistment at the convenience of the service 
department.  10 U.S.C.A. § 1174(b)(1).

In 1996, Public Law 104-201, section 653, amended 10 U.S.C.A. 
§ 1174(h)(2) to add that deducted from the VA disability 
compensation was the total amount of separation benefit 
payment "less the amount of Federal taxes withheld from such 
pay (such withholding being at the flat withholding rate for 
Federal income tax withholding, as in effect pursuant to 
regulations prescribed under chapter 24 of the Internal 
Revenue Code of 1986)."  Prior to this amendment, VA recouped 
the gross amount of the disability severance pay.  See 
VAOPGCPREC 67-91.

The veteran's DD Form 214 reflects that on separation from 
service in April 1997, the veteran received separation pay in 
the lump sum of $7,740.58, and a statement setting forth all 
of the veteran's military entitlements and deductions at the 
time of discharge also reflects receipt of separation pay in 
the amount of $7,740.58.  The veteran and the RO have noted 
that the veteran actually received less than the full amount, 
because a portion of the total was withheld for Federal 
income tax purposes.  The RO calculated the amount withheld 
at $2,167.37 based on the rate of 28 percent, leaving the 
balance for recoupment at $5,573.21.  The veteran was given 
an opportunity to provide evidence that more tax was in fact 
withheld, and he has not provided additional evidence in this 
regard.  The Board notes that while the statement received by 
the veteran at the time of separation reflects that a larger 
amount was withheld for income tax purposes, the Board finds 
that this amount was based on the total amount received by 
the veteran at that time, and not the amount of separation 
pay.  

In a June 1998 rating decision, the RO granted service 
connection for diabetes mellitus and hypertension with a 
combined rating of 30 percent, effective from April 1997, and 
a July 1999 hearing officer decision increased the evaluation 
for service-connected diabetes mellitus to 60 percent, 
thereby raising the veteran's combined rating to 60 percent, 
effective from April 1997.  Although service connection for 
diabetes mellitus and hypertension was granted, the 
compensation payments have been withheld in order to recoup 
the amount of separation received less Federal income tax 
withheld.  

At the veteran's personal hearing in April 1997, the veteran 
testified as to the unfairness of the recoupment of his net 
separation pay in view of the circumstances surrounding his 
separation from the service (transcript (T.) at pp. 16-21).  
The law clearly shows, however, that VA compensation benefits 
are offset to recoup the amount of any separation pay 
received (minus the Federal taxes).  For these reasons the 
Board has determined that the veteran's appeal as to this 
issue has no legal merit and it is, therefore, denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (a claim should 
be denied where there is no entitlement under the law).  


ORDER

The veteran's appeal for relief from recoupment of his 
separation pay from his VA disability compensation benefits 
is denied.


REMAND

As to the issue of entitlement to a rating in excess of 60 
percent for service-connected diabetes mellitus, the Board 
has reviewed the report from the veteran's most recent April 
1999 VA endocrine examination, and finds that it is 
significant in at least two major respects.  First, the 
examiner refers to the veteran's history of a recent 
hospitalization for which there are no clinical records in 
the claims file.  

In addition, the examiner indicates that the veteran had had 
a recent episode of pancreatitis which may have been 
contributory to his recent hospitalization and diabetes 
ketoacidosis (DKA).  The examiner went on to comment that 
additional episodes of pancreatitis will subject the veteran 
to further DKA risk and risk for loss of endocrine and 
exocrine function.  The examiner then concludes by stating 
that he believed that the veteran's ratings should also take 
into account the state of his pancreatic exocrine function 
for which gastrointestinal (GI) consultation is warranted.  
The Board finds that it is currently unclear whether the 
examiner believes that the veteran's service-connected 
disability caused the nonservice-connected disability of 
pancreatitis, or whether he believes it aggravated this 
nonservice-connected condition.  The Board finds that the 
basis for either opinion is also unclear.

It should also be noted that the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") has held that, when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Court held that the term "disability" refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his diabetes 
mellitus and pancreatitis.  Any medical 
records other than those now on file 
pertaining to these disabilities should 
be obtained and associated with the 
claims folder, including treatment 
records from Luke Air Force Base, 
Arizona, dated since July 1997.  

3.  After completion of the above to the 
extent feasible, the RO should arrange 
for the veteran's claims file (including 
the most recent treatment records and VA 
medical reports, and this remand) to be 
reviewed, preferably by the same 
physician who provided the medical 
opinions as a result of the endocrine 
examination in April 1999.  If the same 
physician is not available, the RO should 
arrange for review by another suitably 
qualified physician.  If the physician 
who conducted the April 1999 endocrine 
examination, or any alternate physician, 
believes a further examination is 
required to respond to the following 
questions, it should be arranged.  
Following review of the record, and any 
additional examination, if required, the 
physician is requested to formulate 
responses to the following questions:

a) What is the degree of medical 
probability that the veteran currently 
has pancreatitis and, if such a disorder 
exists, what is the degree of medical 
probability that the pancreatitis is 
secondary to the veteran's service-
connected diabetes mellitus;  

b) If the physician believes that the 
probability is less than approximately 
even that current pancreatitis exists and 
is secondary to the diabetes mellitus, he 
or she should further provide an opinion 
as to the degree of medical probability 
that some identifiable component of any 
current pancreatitis represents 
aggravation by the veteran's diabetes 
mellitus.  If the physician can not 
quantify the degree of additional 
disability representing the aggravation, 
but believes there has been aggravation, 
the physician should comment on how it 
may be determined that there has been 
aggravation of the pancreatitis without 
resort to speculation.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
an opinion can not be expressed without 
resort to speculation, the examiner 
should so indicate.

The veteran is expressly advised that it 
is vital that he cooperates with any 
request that he appear for the VA 
examination as the examination may 
produce findings and medical opinions 
that are critical to his claim.  
Moreover, if he fails to appear, the lack 
of such evidence may be highly 
detrimental to his claim, and by 
regulation the claim would be reviewed on 
the evidence of record.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested supplemental medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should first adjudicate the issue of 
entitlement to service connection for 
pancreatitis as secondary to service-
connected diabetes mellitus, and then 
readjudicate the issue of entitlement to 
an increased evaluation for diabetes 
mellitus.

6.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 


